ELECTRONIC RECORD
                                                                                7S7-/5

COA#         05-13-01578-CR                       OFFENSE:        21.1


            Jose Miguel Garcia v. The State of
STYLE:      Texas                                 COUNTY:         Dallas

COA DISPOSITION:         AFFIRM                   TRIAL COURT:    Criminal District Court No. 2


DATE: 05/29/2015                    Publish: NO   TC CASE #:      F-12-35086-




                            IN THE COURT OF CRIMINAL APPEALS


           Jose Miguel Garcia v. The State of
STYLE:     Texas                                       CCA#:
                                                                         1*1-tS
         APPELLANT^                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         fie./ufecf                                   JUDGE:

DATE:      /I/aw.      H.    Ort/^                    SIGNED:                             PC:
                        J
JUDGE:       po                                        PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD